Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was filed on/after the mailing date of the application on 08/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  On page 46, line 17, it appears “the communication relay apparatus” should be --the information processing apparatus--.

Claim 10 is objected to because of the following informalities:  On page 51, line 1, it appears “the communication relay apparatus” should be --the information processing apparatus--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “for connecting to a network that is set in 20association with the identifier on a per-identifier basis”. Examiner is unclear what this means. The specifications disclosure merely repeats the same limitations [0006] “to a network that is set in association with the identifier on a per-identifier basis;”. Examiner interprets the claim limitations to be password for connecting to a network, the password is set in association with the identifier. 

Regarding claim 3, the claim recites “determines whether the elapsed time has exceeded the possible usage time upon determining that the information processing apparatus has activated an application program”, but claim 3 is dependent from claim 2, which teaches “wherein the circuitry further 10continuously determines whether the elapsed time has exceeded the possible usage time”. Examiner notes that it’s not clear if the apparatus is continuously determining, or determining based on activation of an application.

Regarding claim 5, the claim is directed at “and transmits the deletion request signal to the communication relay apparatus upon determining that the authentication information is input” but is dependent on claim 4, which transmits the request in response to determining the deletion is received. Examiner notes that these are alternatives, and therefore it is not clear is the apparatus is transmitting the request in response to authentication or in response to reception. 

Regarding claims 10 and 13, the claims inherit the same rejection as claim 1 above for reciting similar limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-4, 7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 10419908 B1) in view of Ballard et al. (US 20180242154 A1)

Regarding claim 1, Hutz teaches an information processing apparatus comprising: (Fig 1A system 100A) circuitry; and a memory storing computer-executable 10instructions that cause the circuitry to (Col 23; electronic circuitry, memory storing instructions executed by a processor)
 	generate a password (generating network configuration including SSID and password) for connecting to a communication relay apparatus based on an operation to use the communication relay apparatus (control unit); (Col 10 Lines 49-58; generating network configurations using a password and SSID generated by the server, and transmitting the generated password and SSID to the control unit for configuring an access point on the control unit)
transmit, to the communication relay 15apparatus, an addition request signal representing a request to add an identifier (SSID) for identifying the communication relay apparatus, (Col 10 Lines 49 [Wingdings font/0xE0] Col 11 Line 31; generating network configurations using a password and SSID generated by the server, and transmitting the generated password and SSID to the control unit for configuring an access point on the control unit, and storing by the control unit the SSID and password, the SSID and password are used by device 120 to connect through wireless access point of the control unit)
 the addition request signal including the identifier and the generated password for connecting to a network that is set in 20association with the identifier on a per-identifier basis; (Col 10 Lines 49-58; storing by the control unit the SSID and password)
 	and transmit, to the communication relay apparatus,(control unit) a deletion request signal,(instruction from the server) which includes the identifier, representing a request to delete the 25identifier (SSID) (Col 11 Lines 32-36; receiving by the control unit instructions from the applications server, for terminating the availability of the temporary SSID and password on the access point;)
Hutz does not explicitly disclose representing a request to delete the 25identifier upon determining that an elapsed time from-47- when the communication relay apparatus has added the identifier has exceeded a possible usage time of using the network
In an analogous art Ballard teaches and transmit, to the communication relay apparatus,(access point) a deletion request signal, (removal request) which includes the identifier,(SSID) representing a request to delete (SSID removal request) the 25identifier upon determining that an elapsed time from-47- when the communication relay apparatus has added (assigned) the identifier has exceeded a possible usage time of using the network(the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz to include transmitting an SSID delete request upon determining that an elapsed time from when the SSID was added/assigned has elapsed as is taught by Ballard.


Regarding claim 2, Hutz in view of Ballard teach the information processing apparatus according to claim 1, and is disclosed above, Hutz does not explicitly disclose but Ballard teaches wherein the circuitry further 10continuously determines whether the elapsed time has exceeded the possible usage time, and transmits the deletion request signal to the communication relay apparatus upon determining that the elapsed time has exceeded the possible usage time (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the servers that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz to include determining when a time based lease has expired and transmitting an SSID removal request as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 3, Hutz in view of Ballard teach the information processing apparatus 20according to claim 2, and is disclosed above, Hutz does not explicitly teach but Ballard teaches wherein the circuitry determines whether the elapsed time has exceeded the possible usage time upon determining that the information processing apparatus has activated an application program (instructions stored in memory) that implements the transmitting 25of the addition request (Fig 7; Set SSID command from the server to the access point) signal and the transmitting-48- of the deletion request (Fig 7; remove SSID command from the server to the access point) signal (the users lease of the SSID has expired) (Fig 7; 0066; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)

	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 4, Hutz in view of Ballard teach the information processing apparatus according to claim 1, and is disclosed above, Hutz does not explicitly teach but Ballard teaches wherein the circuitry further receives an operation of a deletion instruction to delete the identifier, and 10transmits the deletion request signal to the communication relay apparatus upon determining that the operation of the deletion instruction is received (Fig 7; 0068; transmitting from the DHCP server to the provisioning server an SSID expired lease, and transmitting by the provisioning server an SSID removal request to the access point)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz to relay a deletion request as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 7, Hutz in view of Ballard teach the information processing apparatus according to claim 1, and is disclosed above, Hutz further teaches wherein the circuitry further sets a character string representing the 15identifier according to an operation by a user, (Col 4 Lines 13-25; once the user orders the device, the server sets the SSID and password as a configuration associated with the user account)
 and transmits, to the communication relay apparatus, the addition request signal representing the request to add the identifier represented by the character string that has been set.  (Col 10 Lines 49 [Wingdings font/0xE0] Col 11 Line 31; storing by the control unit the SSID and password, the SSID and password are used by device 120 to connect through wireless access point of the control unit)

Regarding claim 10, Hutz teaches a communication system comprising: (Fig 1A system 100A) 15an information processing apparatus; (Col 22 Lines 24-27 application server)  and a communication relay apparatus(control unit and access point), wherein the information processing apparatus includes: a first circuitry; and 20a first memory storing computer- executable instructions that cause the first circuitry to: (Col 23; electronic circuitry, memory storing instructions executed by a processor)
transmit, to the communication relay apparatus, an addition request (storing request) signal 25representing a request to add an identifier (SSID) for-51- identifying the communication relay apparatus,(control unit access point) (Col 10 Lines 49 [Wingdings font/0xE0] Col 11 Line 31; Col 10 Lines 49-58; generating network configurations using a password and SSID generated by the server, and transmitting the generated password and SSID to the control unit for configuring an access point on the control unit, and storing by the control unit the SSID and password, the SSID and password are used by device 120 to connect through wireless access point of the control unit)
the addition request signal including the identifier and a password for connecting to a network that is set in association with the identifier on a per-identifier 5basis; (above mapping + Col 10 Lines 49-58; storing by the control unit the SSID and password)
and transmit, to the communication relay apparatus, a deletion request signal, which includes the identifier, (SSID) (Col 11 Lines 32-36; receiving by the control unit instructions from the applications server, for terminating the availability of the temporary SSID and password on the access point;)
a second circuitry; and a second memory storing computer- executable instructions that cause the second circuitry to: (Col 23; electronic circuitry, memory storing instructions executed by a processor)
(storing) the identifier (SSID) based on the identifier and the password (SSID and password) included in the addition request signal upon receiving the addition request signal from the information processing apparatus; (Col 10 Lines 49 [Wingdings font/0xE0] Col 11 Line 31; Col 10 Lines 49-58; and storing by the control unit the SSID and password, the SSID and password are used by device 120 to connect through wireless access point of the control unit)
Hutz does not explicitly disclose representing a request to delete the identifier upon determining that an 10elapsed time from when the communication relay apparatus has added the identifier
 has exceeded a possible usage time set as a time of using the network, and wherein the communication relay apparatus 15includes: 
and delete the identifier included in 25the deletion request signal upon receiving the deletion request signal from the information processing apparatus.  
In an analogous art Ballard teaches transmit, to the communication relay apparatus, (access point) a deletion request signal,(removal request) which includes the identifier,(SSID) representing a request to delete the identifier upon determining that an 10elapsed time (time based lease) from when the communication relay apparatus has added the identifier (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
 has exceeded a possible usage time set as a time (time based lease has expired based on usage) of using the network, (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
and wherein the communication relay apparatus 15includes:
delete the identifier included in 25the deletion request signal upon receiving the deletion request signal from the information processing apparatus.  (Fig 7; 0068; removing the SSID based on the removal request)

	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 12, Hutz in view of Ballard teach the communication system according to claim 10, and is disclosed above, Hutz further teaches wherein the communication relay apparatus (control unit with access point) 25includes: -53- a management apparatus configured to manage a communication relay apparatus main body; (control unit controlling access point) and the communication relay apparatus main body configured to be controlled by the management 5apparatus (access point being controlled by the control unit) (Col 10 Lines 49 [Wingdings font/0xE0] Col 11 Line 31; Col 10 Lines 49-58; control unit for configuring an access point on the control unit, and storing by the control unit the SSID and password, the SSID and password are used by device 120 to connect through wireless access point of the control unit)

Regarding claim 13, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim. Hutz teaches (Col 1 Lines 52-61; method)





Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 10419908 B1) in view of Ballard et al. (US 20180242154 A1) and further in view of Fukuoka et al (US 5872916 A1)

Regarding claim 5, Hutz in view of Ballard teach the information processing apparatus according to claim 4, and is disclosed above, Hutz in view of Ballard do not explicitly teach wherein the circuitry 
	In an analogous art Fukuoka teaches wherein the circuitry further stores, in a storage, authentication 20information for authenticating validity of the deletion instruction, and transmits the deletion request signal to the communication relay apparatus upon determining that the authentication information is input (Col 4 Lines 64 [Wingdings font/0xE0] Col 5 Line 4; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard to include authenticating deletion requests and transmitting the deletion request based on the authentication as is taught by Fukuoka
	The suggestion/motivation for doing so is to prevent unauthorized access [background]

Regarding claim 6, Hutz in view of Ballard in view of Fukoka teach the information processing apparatus 5according to claim 5, and is disclosed above, Hutz in view of Ballard do not explicitly teach but Fukoka teaches wherein the authentication information includes the password for connecting to the network.  (Col 2 Lines 50-53; Col 4 Lines 41 [Wingdings font/0xE0] Col 5 Line 22; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system; the password used by the user is used to login to the system and access the system on the network )
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard to include a password for authenticating deletion requests and transmitting the deletion request based on the authentication as is taught by Fukuoka
	The suggestion/motivation for doing so is to prevent unauthorized access [background]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 10419908 B1) in view of Ballard et al. (US 20180242154 A1) and further in view of Shen et al. (US 20170054711 A1)

Regarding claim 8, Hutz in view of Ballard teach the information processing apparatus 25according to claim 1, and is disclosed above, Hutz in view of Ballard do not explicitly teach wherein the circuitry generates-50- a random character string as the password
In an analogous art Shen teaches wherein the circuitry generates-50- a random character string as the password (0013-0014; randomly generated password for gaining access to the network through an access point)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard to include generating a random password used to access the network as is taught by Shen
	The suggestion/motivation for doing so is to provide unregistered users network access [0003-0004]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 10419908 B1) in view of Ballard et al. (US 20180242154 A1) and further in view of Kruse et al. (US 20080083037 A1)

Regarding claim 9, Hutz in view of Ballard teach the information processing apparatus according to claim 1, and is disclosed above, Hutz in view of Ballard do not explicitly teach wherein the circuitry further sets the possible usage time according to an operation by a user
(0056; wherein the administrator sets a limited time period for the temporary user account)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard to include an administrator setting usage time as is taught by Kruse
	The suggestion/motivation for doing so is to secure systems from misuse [0002]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 10419908 B1) in view of Ballard et al. (US 20180242154 A1) in view of Ruan (US 20200106920 A1) in view of Yumura et al (US 20160295546 A1) in view of Hovsepian (US 20020095420 A1)

Regarding claim 11, Hutz in view of Ballard teach the communication system according to claim 10, and is disclosed above, Hutz in view of Ballard do not explicitly teach further comprising: a printing apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the printing apparatus, the identifier and the password included in the addition request signal and the possible usage time that is set in advance, and 15the printing apparatus prints, on a medium, information including the identifier, the password, and the possible usage time received from the information processing apparatus
In an analogous art Ruan teaches further comprising: a printing apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the printing apparatus, the identifier and the password included in the addition request signal (0096-0098; transmitting by controller 130 AP information include SSID and password)
 	and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password (0025-0026; 0087-0088; 0142; the printer can receive printing commands for printing any information provided to the printer, include the password, SSID)

	The suggestion/motivation for doing for establishing connection with the printer
Hutz in view of Ballard in view of Ruan do not explicitly teach the possible usage time that is set in advance, and 15the printing apparatus prints, on a medium, and the possible usage time received from the information processing apparatus
	In an analogous art Yumura teaches further comprising: an apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the apparatus, the identifier (SSID) and the possible usage time that is set in advance (0076-0077; 0087; 0088; 0096-0097; transmitting to the terminal the SSID and a notification of when the SSID has expired, and is set in advance)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard in view of Ruan to include transmitting an SSID and when the SSID expires to the apparatus, and where the time the SSID expires is set in advance
	The suggestion/motivation for doing for establishing connection between devices 0007-0016
Hutz in view of Ballard in view of Ruan in view of Yumura do not explicitly teach and 15the printing apparatus prints, on a medium, and the possible usage time received from the information processing apparatus
In an analogous art Hovsepian teaches and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password and the possible usage time received from the information processing apparatus (Fig 11; 0036; printing on physical cards the certificate, including the identifier, the password, and the Issue date and the use date)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Hutz in view of Ballard in view of Ruan in view of Yumura to include printing an identifier, password, and usage time as is taught by Hovsepian



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451